Kl Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Alejo Fonseca demandó a Dorotea Molina y a Santos, Aurora y Sabina Maldonado Molina, los tres últimos meno-íes de edad, en cobro de $1,105, intereses y costas.
Se alegó en la demanda que la demandada Dorotea Molina era la madre con patria potestad de los otros tres de-mandados por haber muerto el padre de los mismos;
Que la demandada Dorotea Molina suscribió y entregó al demandante un documento que, copiado a la letra en lo per-tinente, dice:
“Que soy mayor de edad, viuda de José Maldonado, quien falle-*582ció en Oaguas hace algún tiempo, que fui declarada beneficiaría de mi difunto esposo juntamente con mis hijos menores de edad, a sa-saber: Santos, Aurora y Dorotea Molina. Que se me asignó una compensación de dos mil ochocientos dólares pagadera en la siguiente forma: Setecientos dólares de contado en la primer quincena de agosto y el resto en mensualidades de trienta dólares hasta su total pago. Que fui recibiendo anticipos desde la muerte de mi referido esposo y para mis hijos y yo, unas veces en dinero, otras en gastos distintos como preparación de actas, etc., para el dicho caso y en su mayor parte mercaderías para nuestro sostenimiento de manos y or-den de don Alejo Fonseca, quien es mayor de edad, comerciante y vecino de Caguas, P. R. Que liquidada dicha cuenta resulta que soy en deber por mí y por mis hijos la suma de $1,200 que compro-baré con las partidas correspondientes y los que me obligo a pagar en la siguiente forma: Quinientos dólares cash, y el remanente a quince dólares mensuales, todo con cargo a mí y a mis expresados hijos en forma equitativa. Que dicha resolución es firme y no ha sido apelada por nosotros. Esto en Caguas, P. R., a 30 de agosto de 1926. Su marca. Dorotea Molina. Isidro Crespo. Testigo de la marca.”
Que Dorotea Molina por sí y por sus hijos sólo ha satis-fecho al demandante $95 y se niega a pagar el resto de la obligación, motivo por el cual el demandante acude a los tribunales en sólicitud de una sentencia que ordene el pago del resto de la deuda.
Así las cosas comparecieron los demandados Santos, Aurora y Sabina Maldonado y Molina “representados por su abogado” y pidieron que se dictara sentencia sobre las ale-gaciones “declarando dicha demanda sin lugar en cuanto a 'os tres demandados aquí comparecientes,-ya que de la obli-gación transcrita en la demanda y que constituye la base fundamental en la misma, doña Dorotea Molina se obligó a nom-bre de los menores, sin la autorización para ello de la corte de distrito, como lo exige el Código Civil.”
Sin que compareciera la demandada Dorotea Molina, la corte tomó bajo su consideración el- caso y dictó sentencia declarando la demanda totalmente sin lugar.
No conforme el demandante interpuso el presente recurso *583de apelación señalando en su alegato tres errores cometidos a su juicio por la corte, 1, al permitir que los menores de-mandados comparecieran sin la asistencia materna o en su defecto sin la de un defensor; 2, al conceder más de lo que se le pidiera en la moción de los demandados menores, y 3, al declarar con lugar la moción sobre sentencia sobre las ale-gaciones.
Comenzaremos nuestro estudio por el último de los erro res señalados.
Para declarar que el contrato en que se basa la reclamación del demandante es nulo, se funda la corte sentenciadora en el artículo 229 del Código Civil, tal como fue enmendado por ley de 9 de marzo de 1911; en el artículo 3, inciso 5, párrafo último de la Ley sobre indemnizaciones a obreros por accidentes del trabajo, de 1918, tal como quedó enmendado por la Ley No. 62 de 1919, y en la see. 23 de dicha leyr sobre indemnizaciones. *
El primero de dichos preceptos legales, o sea el artículo 229 del Código Civil, lee como sigue:
“El ejercicio de la patria potestad no autoriza al padre ni la ma--dre para enajenar o gravar bienes inmuebles de clase alguna, o mue-bles cuyo valor exceda de quinientos dólares, pertenecientes al hijo y que estén bajo la administración de aquéllos, sin previa autoriza-ción de la Corte de Distrito en que los bienes radiquen, previa com-probación de la necesidad o utilidad de la enajenación o el gravamen, y de acuerdo con lo dispuesto en los’artículos 80, 81 y 82 de la ley referente a procedimientos legales especiales.”
El segundo expresa: r
a * * * * # *
“Disponiéndose, además, que si el obrero o sus herederos de acuerdo con esta Ley, fueren menores de edad o incapacitados, o si, a juicio de la referida Comisión, existiera peligro razonable de que la compensación, en metálico hubiera de ser dilapidada, dicha Co-misión entregará el importe de tal conpensación a la Corte de Dis-trito donde resida la persona beneficiada, para su custodia y uso de acuerdo con las disposiciones de la ley que regulan la aplicación que ha de darse al importe de la venta de bienes de menores.”
*584Y la sección 23 es así:
“Artículo 23. — Los derechos y acciones nacidos de esta Ley no podrán ser cedidos a otras personas ni serán objeto de embargo o reclamaciones de otras personas.”
Prescindiremos de tratar la interesante cuestión sobre la procedencia o improcedencia de sentencias sobre las alega-ciones que suscita la parte apelante al discutir este error. Ya esta corte ba expresado su criterio en varios casos (véase el de Antonsanti & La Costa v. Axtmayer, 38 D.P.R. 782), y la cuestión no afecta a la resolución de éste, según la opi-nión que del mismo hemos formado.
A nuestro juicio el artículo 229 del Código Civil no es aplicable.
Aun aceptando que el documento otorgado por la madre a favor del demandante envolviera una enajenación de bie-nes muebles pertenecientes a sus hijos, no estaría compren-dida la suma de quinientos dólares, límite mínimo fijado por la ley. No se trata de una sola propiedad. La madre reco-noce que para su sostenimiento y' el de sus hijos tomó al de-mandante cantidades que ascienden a mil doscientos dólares que se compromete a pagar en la forma que indica. A lo sumo la deuda individual de cada uno asciende a trescientos dólares. Y así sólo cabe concluir que la madre obligó a cada uno de sus hijos por dicha suma para lo cual no necesitaba autorización de la corte.
El último párrafo del No. 5 del artículo 3 de la ley sobre indemnizaciones por accidentes del trabajo, tal como quedó enmendada en 1919, se refiere a las medidas que la propia comisión puede tomar cuando los beneficiados son menores y existiere peligro razonable de que la compensación en metálico hubiera de ser dilapidada.
Siendo ello así, no resulta que sea aplicable. No debemos perder de vista que se trata de una sentencia sobre las ale-gaciones y que no hay más hechos a considerar que los ale-gados en la demanda cuya certeza admiten los demandados.
*585¿Qué alcance tiene el otro precepto de la dicha ley sobre indemnizaciones que se invoca, o sea la sección 23 que dis-pone que “los derechos y acciones nacidos de esta Ley no podrán ser cedidos a otras personas ni serán objeto de embargo o reclamaciones de otras personas”?
Si leemos cuidadosamente el contrato, veremos que en él se hace referencia a la compensación que se asignó a los de-mandados, y si nos fijamos en el hecho tercero de la demanda encontraremos que en él expresamente se consigna que si el demandante se arriesgó a suplir a la demandada Dorotea Molina lo que suplió para ella y sus hijos lo fué “teniendo en consideración única y exclusivamente el hecho de que la com-pensación se había otorgado,” pero aun así, a nuestro jui-cio, nada resulta contrario a la sección 23.
La súplica de la demanda es como sigue:
. suplica se sirva tomar jurisdicción en este asunto y re-solverlo mediante sentencia definitiva por la cual condene a los de-mandados conjuntamente a pagarle la referida cantidad de $1,105.00 oro americano, los intereses legales de esta suma desde ia fecha de la interposición de esta demanda, los gastos, costas, desembolsos y hono-rarios de abogado que se devenguen en virtud del presente procedi-miento, calculados razonablemente en $200.00.”
Lo que se pide en definitiva es que se condene a los de-mandados a pagar la deuda que se alega contraída en la forma que se expresa.
Si la sentencia puede o no ejecutarse en bienes de los de-mandados menores procedentes de la compensación, sería una cuestión que surgiría después.
Parece que cierta suma que fué depositada en la corte a favor de los demandados procedente de la compensación, fué embargada por el demandante, pero esa cuestión no es ob-jeto de este recurso y por lo tanto nada decidiremos sobre ella, adelantando sin embargo en evitación de dificultades que si se prueba una deuda legítimamente contraída, por ejem-plo para alimentar a los menores, no vemos por qué no pueda *586hacerse efectiva en cualesquiera bienes de éstos una vez que hayan pasado libremente a su disposición.
No es necesario detenernos en el análisis escrito de los otros dos errores señalados ya que habiéndose cometido el último tendrá que ser revocada la sentencia. Nos limita-remos a decir que también se cometieron. Aunque la deuda fuera nula en cuanto a los menores, no lo sería en cuanto a la madre. Por tanto, en ningún caso hubiera estado justifi-cada la corte para absolverla como la absolvió de la de-manda. La manera como comparecieron los menores es por lo menos informal. Debieron hacerlo representados por la madre y en el caso de estar ella impedida, por un defensor nombrádoles al efecto por la corte de acuerdo con la ley.

Bebe revocarse la sentencia recurrida.